Citation Nr: 0515561	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-01 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to service connection for arthritis of the 
low back.

3.  Entitlement to service connection for residuals of 
pneumonia.

4.  Entitlement to service connection for impaired hearing.

5.  Entitlement to service connection for a perforated left 
ear drum.

6.  Entitlement to service connection for a left shoulder 
disability.

7.  Entitlement to service connection for residuals of 
frostbite of the feet.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied service connection for the above 
disabilities.  In April 2001, the RO informed the veteran 
that the May 2000 decision had been premature and that it 
would issue a rating decision on reconsideration.  In April 
2002, the RO again denied service connection for the seven 
claimed disabilities.  In March 2005, the veteran testified 
at a hearing before the Board held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is needed from him.


REMAND

The veteran contends that he has arthritis of the knees, 
arthritis of the back, residuals of pneumonia, impaired 
hearing, a perforated ear drum, a left shoulder disability, 
and residuals of frostbite of both feet, as a result of his 
active service in the U.S. Army.  At the March 2005 Board 
hearing, it became apparent that there are several actions 
which must be taken in order for VA to satisfy its duty to 
assist the veteran.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 38 C.F.R. § 3.159 (2004).

First, the RO should seek to obtain alternative sources of 
military medical records.  The veteran testified that he 
injured his back in service while stationed at Fort 
Atterbury, Indiana, in approximately mid to late March 1953, 
at which time x-rays of his back were taken.  He also 
testified that he injured his left shoulder and re-injured 
his back while stationed in Korea in early November 1953, and 
that x-rays were taken at that time also.  He also indicated 
that he was hospitalized for pneumonia for three weeks in 
March 1953 at Fort Atterbury, Indiana.  Although the National 
Personnel Records Center (NPRC) has been contacted and has 
reported that the veteran's service medical records are 
unavailable and presumed destroyed in a fire in 1973, VA has 
yet to submit specific information regarding dates of 
injuries or hospitalizations so that morning reports and sick 
call reports may be searched.  There is a letter from the 
NPRC to a Senator, and there is administrative information 
noting that the NPRC has attempted to search for a wide range 
of records, all without success.  However, with the testimony 
elicited at the March 2005 hearing, VA now has more specific 
dates of reported treatment and hospitalization, and under 
VA's duty to assist claimants, the RO should against attempt 
to obtain alternative sources of military medical records, if 
possible.  38 U.S.C.A. § 5103A (b),(c) (West 2002); 38 C.F.R. 
§ 3.159 (c),(d),(e) (2004).

The veteran reported that he received treatment for his back 
and knees by Dr. Kilgore starting in 1954 or 1955 until 1968 
or 1968.  He indicated that Dr. Kilgore then died and Dr. 
O'Connor took over the veteran's care.  Dr. O'Connor verified 
that the veteran was initially treated by Dr. Kilgore and 
that he took over after Dr. Kilgore died.  It appears, 
however, that Dr. Kilgore's widow retained all of his 
treatment records.  Dr. O'Connor should therefore be 
contacted to ascertain whether he may have the address for 
Dr. Kilgore's wife.  If this address is obtained, Dr. 
Kilgore's wife should be contacted to see if she still has 
Dr. Kilgore's treatment records, and if so, whether any of 
them pertain to the veteran.  If this address is not 
obtained, the RO should just indicate what efforts were taken 
in that regard; the RO should also notify the veteran of 
these efforts.

The veteran also reported that he underwent surgery on his 
left shoulder recently.  He should be given the opportunity 
to provide the addresses for this treatment provider as well 
as an authorization for release of information for that 
provider.

The veteran also described receiving treatment from a Dr. 
"Yarrow" for his knee; and from Dr. Garvey (in the mid to 
late 1950s) and Dr. Anderson for a damaged ear.  The veteran 
should be given the opportunity to provide the addresses for 
these private treatment providers as well as authorizations 
for release of information for each doctor.

The problems with the veteran's claims for service connection 
are that there are no service medical records available, no 
current disability shown for some of the claims, and no 
competent medical evidence linking any of the claimed 
disabilities to service.  With the record as it is now, there 
appears to be no basis for obtaining any VA examinations.  
38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159 
(c),(4) (2004).  However, if additional evidence is obtained 
pursuant to this remand, then a determination should be made 
as to whether the veteran should be scheduled for an 
appropriate VA examination(s) to determine his current 
disabilities and probable etiology thereof.  

Accordingly, this matter is REMANDED for the following:

1.  The testimony of the veteran as to 
the dates/locations of his back and 
shoulder injuries and his hospitalization 
for pneumonia, as noted above, should be 
submitted to the NPRC so that they may 
conduct a search of morning reports and 
sick call reports.  

2.  The veteran should be contacted and 
asked to provide the addresses and 
approximate dates of treatment for Dr. 
"Yarrow", Dr. Garvey, and Dr. Anderson.  
He should also be provided authorizations 
for release of information for each 
doctor and be asked to sign the 
authorizations.

3.  A letter should be sent to Dr. 
O'Connor (whose address is already of 
record) and ask him whether he has an 
address for Dr. Kilgore's widow.  If an 
address is provided, a letter should be 
sent to Dr. Kilgore's widow asking 
whether she may have any of Dr. Kilgore's 
old treatment records and, if so, whether 
any of those treatment records may 
pertain to the veteran.

4.  If any additional evidence is 
received as a result of the 
aforementioned requests and if deemed 
necessary, the veteran should be 
scheduled for an appropriate VA 
examination(s) in order to assess the 
nature and probable etiology of his 
claimed disabilities, including arthritis 
of the knees, arthritis of the back, 
residuals of pneumonia, impaired hearing, 
perforated ear drum, left shoulder 
disability, and residuals of frostbite of 
both feet.  The examiner(s) should be 
asked to review the veteran's claims file 
in conjunction with the examination.  If 
any of the seven claimed disabilities are 
found, the examiner(s) should be asked to 
opine whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any of the 
diagnoses are related to service.  The 
complete rationale for any opinion(s) 
expressed should be provided.

5.  After the foregoing development has 
been completed, the evidence of record 
should be reviewed and the claims should 
be adjudicated, with consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim including the 
applicable legal authority, and afforded 
a reasonable period of time within which 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat expeditiously all claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


